                                            Case 5:20-cv-07160-EJD Document 11 Filed 02/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JEFFREY WADE PATTERSON,                        Case No. 20-07160 EJD (PR)
                                  11
                                                       Plaintiff,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     SANTA CLARA COUNTY SET, et al.,
                                  15
                                                      Defendants.
                                  16

                                  17

                                  18          Plaintiff, who is currently detained at the Santa Clara County Jail, filed the instant
                                  19   pro se civil rights action pursuant to 42 U.S.C. § 1983 against the Santa Clara Police
                                  20   Department for loss of property. Dkt. No. 1. Plaintiff’s motion for leave to proceed in
                                  21   forma pauperis will be addressed in a separate order.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28
                                             Case 5:20-cv-07160-EJD Document 11 Filed 02/11/21 Page 2 of 3




                                   1   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   2   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   3   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   4   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   5           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   6   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   7   violated, and (2) that the alleged violation was committed by a person acting under the
                                   8   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   9   B.      Plaintiff’s Claims
                                  10           Plaintiff claims that on September 26, 2019, Defendants broke down the home of
                                  11   his residence in order to execute of a felony search warrant. Dkt. No. 1 at 3. Plaintiff
                                  12   claims he was not shown the search warrant when he asked for it. Id. Plaintiff seeks to
Northern District of California
 United States District Court




                                  13   recover $35,000 from Defendants to compensate for the loss of personal property that was
                                  14   stolen by burglars and squatters “as a result of police breaking in doors [and] disabling
                                  15   alarm and cameras and locks.” Id.
                                  16           Plaintiff fails to state a claim because his allegations, even liberally construed, fails
                                  17   to satisfy the first element for a section 1983 claim, i.e., that a right secured by the
                                  18   Constitution or federal law was violated. See West v. Atkins, 487 U.S. at 48. Plaintiff
                                  19   does not allege that Defendants themselves seized the property, which would implicate due
                                  20   process. Rather, he admits that the property was stolen by unidentified private individuals.
                                  21   At best, Defendants may have acted negligently in failing to secure the area after executing
                                  22   their warrant, but such actions amount to nothing more than tortious conduct which is
                                  23   actionable under state law, not section 1983. There being no independent basis for federal
                                  24   jurisdiction, Plaintiff must pursue this claim in state court.
                                  25   ///
                                  26   ///
                                  27   ///
                                  28                                                   2
                                            Case 5:20-cv-07160-EJD Document 11 Filed 02/11/21 Page 3 of 3




                                   1                                                 CONCLUSION
                                   2            For the foregoing reasons, the complaint is DISMISSED for failure to state a claim
                                   3   for relief. Plaintiff must pursue the claims herein in state court.
                                   4            The Clerk shall close the file.
                                   5         IT IS SO ORDERED.
                                                2/11/2021
                                       Dated: _____________________                          ________________________
                                   6
                                                                                             EDWARD J. DAVILA
                                   7                                                         United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   PRO-SE\EJD\CR.20\07160Patterson_dism(ftsac)

                                  26

                                  27

                                  28                                                     3
